Citation Nr: 0029200	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Restoration of a 100 percent rating for service-connected 
schizophrenia, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from September 1977 to May 1981.  

This appeal arises from a June 1995 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) that proposed 
reducing the 100 percent rating that was in effect for the 
veteran's service-connected schizophrenia to the 70 percent 
disability rating level.  In a June 1996 rating decision, the 
RO implemented the proposed rating reduction.  

The Board of Veterans' Appeals (Board) has received 
translations of numerous documents that were originally 
written in Spanish, and the case is now ready for further 
disposition.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's schizophrenic reaction, chronic 
undifferentiated type, was rated 100 percent disabling 
effective October 1984.  

3.  In June 1995, the RO proposed to reduce the disability 
rating for the veteran's schizophrenia from 100 percent to 70 
percent, and in June 1996, the RO reduced the rating in 
accordance with its proposal.

4.  On Department of Veterans Affairs (VA) examination in 
June 1992, the veteran was diagnosed with schizophrenic 
disorder, undifferentiated type, with active paranoid 
features and a very poor level of functioning.

5.  On VA examination in February 1997, the veteran's 
disability had improved, with a global assessment of 
functioning score of 70, and the veteran was considered to be 
competent to handle VA funds.

6.  The evidence demonstrates clinical improvement of the 
veteran's service-connected schizophrenia.


CONCLUSION OF LAW

The regulatory requirements for reducing the 100 percent 
rating for major depression have been met, and restoration of 
the 100 percent rating is accordingly denied.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991) (amended by Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001, 
Title XVI, Subtitle B, § 1611 (2000); 38 C.F.R. §§ 3.344, 
4.130, Diagnostic Code (DC) 9204 (1999); 38 C.F.R. § 4.132, 
DC 9204 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A 100 percent rating has been in effect for the veteran's 
service connected schizophrenia since October 1984.  Since 
the 100 percent rating was in effect for more than five years 
at the time of the rating reduction, this case is subject to 
the requirements set forth at 38 C.F.R. § 3.344(a), (b), and 
(c) (1999).  See Brown v. Brown, 5 Vet. App. 413, 417-19 
(1993); see also Kitchens v. Brown, 7 Vet. App. 320, 324-25 
(1995); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-81 
(1992).

The pertinent regulation provides as follows:
 
(a) Examination reports indicating improvement. 
Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws 
and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  
This applies to treatment of intercurrent diseases 
and exacerbations, including hospital reports, 
bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory 
facilities and the cooperation of specialists in 
related lines.  Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced on any 
one examination, except in those instances where 
all the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases 
which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the 
results of bed rest.  Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain 
that the improvement will be maintained under the 
ordinary conditions of life. . . . Rating boards 
encountering a change of diagnosis will exercise 
caution in the determination as to whether a 
change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in 
prior diagnosis or possibly a disease entity 
independent of the service-connected disability.  
When the new diagnosis reflects mental deficiency 
or personality disorder only, the possibility of 
only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after 
according due 
consideration to all the evidence developed by the 
several items 
discussed in paragraph (a) of this section, the 
rating agency will 
continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be 
added the reference "Rating continued pending 
reexamination ------ months from this date, Sec. 
3.344."  The rating agency will determine on the 
basis of the facts in each individual case whether 
18, 24 or 30 months will be allowed to elapse 
before the reexamination will be made.

(c) Disabilities which are likely to improve.  The 
provisions of 
paragraphs (a) and (b) of this section apply to 
ratings which have 
continued for long periods at the same level (5 
years or more). They do not apply to disabilities 
which have not become stabilized and are 
likely to improve. Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

38 C.F.R. § 3.344 (1999).

In addition while the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply to reductions of ratings that have 
been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue 
has been in effect for five or more years.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 
38 C.F.R. §§ 4.1, 4.2, 4.13 (1999)).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Regulations also 
provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c) 
(1999).

The criteria for evaluating the veteran's psychiatric 
disability were revised, effective November 7, 1996, during 
the pendency of the veteran's claim.  See 61 Fed. Reg. 52695 
(1996).  In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the United States Court of Veterans Appeals (Court) held that 
where a law or regulation changes during the pendency of a 
claim, "the version most favorable to appellant" applies 
unless provided otherwise by Congress or the Secretary.  
Accordingly, in order to give effect to the Court's holding 
in Karnas, the Board will evaluate the veteran's claim under 
both the pre-November 7, 1996, regulations and the current 
regulations in order to ensure that the "version most 
favorable" to the veteran is applied to his claim for an 
increased rating.  Therefore, two sets of diagnostic criteria 
apply to the evaluation of the veteran's nervous condition.  

First, the veteran's service-connected nervous condition was 
being evaluated, for VA purposes, as major affective 
disorder, depression, competent, by application of the rating 
criteria set forth in DC 9204 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. § 4.132 (1995).  Under DC 
9204, which applied prior to November 7, 1996, a 100 percent 
rating is warranted where undifferentiated type schizophrenia 
consists of active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial adaptability.  Under the version 
of DC 9204 in effect prior to November 7, 1996, a 70 percent 
rating is warranted where the schizophrenia present lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability. 

Second, the veteran's schizophrenia is evaluated under DC 
9204 of VA's Schedule, 38 C.F.R. § 4.130 (1999).  Under these 
criteria, a 100 percent rating is warranted where the mental 
disorder presents total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of personal hygiene), 
disorientation due to time or place, memory loss for names of 
close relatives, occupation, or own name.  A 70 percent 
rating is warranted where the mental disorder results in 
occupational or social impairment with deficiencies in most 
areas, such as work, school family relationships, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, irrelevant, or obscure speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  

To determine whether a rating reduction is proper, the Board 
must review the evidence that served as the basis for the 
award of the prior rating in comparison with the evidence 
that served as the basis for the reduced rating.

The veteran has been hospitalized on several occasions as a 
result of symptoms and behavior stemming from his 
schizophrenia.  Those hospitalizations occurred in 1984 and 
in 1985.  

The veteran underwent a VA mental disorders examination in 
June 1992.  The examining physician had also performed two 
prior VA examinations (in March 1989 and in April 1991).  The 
examining physician noted that the prior examinations 
involved a diagnosis of schizophrenic disorder, 
undifferentiated type with very persistent and strong 
paranoid component.  The veteran was receiving outpatient 
treatment at a VA medical clinic.  The veteran's symptoms 
included very strong and very active religious delusions.  
The examiner noted that the veteran was quite tense and 
suspicious at the beginning of the interview, but that he 
expressed himself more freely as he recognized the examiner.  
The contents were still illogical, dealing actively with 
strong religious delusions.  He had ideas of grandeur with 
feelings of thought insertion and thought control.  The 
veteran believed that he was different from other people; he 
was very projective of his thoughts and feelings, and he 
thought that nobody would be capable of understanding his 
real self, as he termed his spiritual self.  His affect was 
inappropriate, and his mood was always variable during the 
course of the interview.  At times, he became cryful and 
depressed.  He was oriented as to person, place, and time, 
and his memory was preserved.  While he was noted to be a 
very intelligent individual, his thoughts were misguided and 
influenced by his delusional ideas.  His judgment was quite 
poor, and his insight was "nill."  The examining physician 
described the veteran as marginally competent to handle VA 
funds.  The diagnosis was schizophrenic disorder, 
undifferentiated type, with active paranoid features, and his 
level of functioning was very poor.

As part of its review, VA also conducted a social and 
industrial field survey in August 1992.  Interviews with the 
veteran's neighbors revealed that his conversation, which was 
frequent, was coherent and relevant.  All of the interviewees 
reported that the veteran had had an inadequate level of 
functioning five years earlier and had performed "abnormal 
things" such as writing down box numbers in a notebook and 
going from one place to another in a frenzy.  At the time of 
the 1992 survey, the veteran was reported to drive his car 
and to be active in the political campaign of a candidate in 
his hometown, including broadcasting political announcements 
via a loudspeaker in a car.  The investigator found no 
evidence of bizarre behavior or domestic violence.

In December 1992, the RO found that the August 1992 social 
and industrial field survey had demonstrated some improvement 
in the veteran's disability, but that the June 1992 VA 
examination did not represent sufficient improvement to 
warrant a reduction in the 100 percent rating then in effect.  
In its December 1992 rating decision, the RO continued the 
100 percent rating.

In early 1993, the veteran reportedly felt "anger toward the 
injustice [and] the malice of the humanity," but he had no 
delusions, illusions, or hallucinations.  He has reported 
being restless and irritable and having a poor tolerance to 
people and noises.  He has been deemed to have poor social 
functioning.  In April 1993, the veteran was reported as 
being in the same condition, but medications were helping 
him.  His diagnosis was schizophrenia, undifferentiated type, 
with paranoid traits.  

On examination in June 1993, the veteran reported feeling as 
always, with sleeping disturbances.  His personal hygiene was 
good, and he was cooperative and spontaneous.  He spoke in a 
medium tone, and his answers were coherent and relevant, but 
at times illogical.  His mood and affect were anxious, but 
there was no evidence of delusions, illusions, or 
hallucinations.  He did not exhibit any suicidal or homicidal 
ideas.  His judgment and insight were poor.  

In October 1993, the veteran's condition was under control on 
medication.  He reported feeling as always, with sleep 
disturbances.  He had good personal hygiene, and he was 
cooperative and spontaneous.  The veteran was assessed on an 
outpatient basis by VA in January 1994.  He had good personal 
hygiene, and he was cooperative and spontaneous.  His speech 
was in a medium tone, and his answers were coherent, 
relevant, and logical.  His topics of concern were his severe 
anxiety, restlessness, irritability, poor tolerance to 
people, noises, and frustration.  His mood and affect were 
anxious.  There was no evidence of delusions, illusions, or 
hallucinations, and he did not exhibit suicidal or homicidal 
ideas.  His judgment and insight were poor.  The assessment 
was that he had a chronic and severe mental disorder, with 
poor tolerance to people, noises, and frustration.  
Additionally, the veteran reported in January 1994 that he 
was concerned about his severe anxiety, restlessness, and 
irritability.  His chronic mental health disorder was labeled 
severe.  

The veteran's psychiatric condition was considered to be 
controlled with his medications in April 1994.  Indeed, in 
July 1994, VA outpatient treatment records described the 
veteran as doing much better and as using his medications as 
prescribed.  The veteran underwent an annual review in July 
1994.  He indicated feeling as always, and he was 
overtalkative.  He described episodes of irritability.  He 
had good personal hygiene, and he was cooperative and 
spontaneous.  He spoke in a medium tone, and his answers were 
logical, coherent, and relevant, even though he was 
overtalkative and circumstantial.  He referred to poor 
tolerance for people, noises, and frustration.  The veteran's 
mood and affect were anxious.  There was no evidence of 
delusions, illusions, or hallucinations, and the veteran 
exhibited no suicidal or homicidal ideas.  His judgment and 
insight were considered to be poor.  

In July 1994, at the VA mental health clinic, the veteran was 
described as having episodes of irritability and as being 
circumstantial and overtalkative with poor tolerance for 
people and noises.  He also had marital dysfunction at times.  
However, that same day, the VA clinic also noted that he was 
"doing much better" and that he was taking medications as 
prescribed. 

The veteran's topic of concern in January 1995 was his poor 
motivation as well as his poor interest in daily life 
activities.  At that time, he had good personal hygiene, and 
he was cooperative and spontaneous.  His answers were 
coherent, logical, and relevant.  His mood and affect were 
anxious.  There was no evidence of delusions, illusions, or 
hallucinations.  His mood and affect were anxious.  While his 
judgment and insight were poor, his memory and intellectual 
capacities were adequate.  

VA conducted a social and industrial survey of the veteran in 
April 1995.  In connection with that survey, the veteran 
stated that his complaints were doing well at times but that 
he had tremors in his legs the rest of the time.  He also 
described sleeping difficulties, indicating that he could 
sleep only two to three hours every night.  Moreover, he 
reported becoming ill humored because people did not 
understand.  The veteran's wife reported that the veteran 
frequently became ill humored and verbally aggressive.  
During his spare time, the veteran would walk around the 
neighborhood, talk with his neighbors, watch television, read 
books about spiritual matters, and go window shopping in 
town.  The veteran also indicated that he would go fishing 
with his friends.  However, he did not involve himself with 
household chores.  He did note that his social interaction 
with others was limited and that he conversed with others 
only sporadically.  He denied going out of the house alone or 
driving his car.

However, as part of the social and industrial survey, two 
neighbors also were interviewed.  They described the veteran 
as a cordial person who conversed with them and involved them 
in political activities.  They described his behavior as 
adequate.  

The veteran was unable to sleep in April 1995.  Additionally, 
he was restless and tense. 

In May 1995, the veteran underwent a VA mental disorders 
examination.  On examination, the veteran was well developed 
and well nourished who appeared younger than his stated age.  
He was dressed appropriately, was clean and neat, and had 
appropriate posture and gait.  The examining VA physician 
detected minimal anxiety.  He expressed freely, relevantly, 
and coherently, but the content was vague and superficial.  
He did not elaborate, and he was rather circumstantial and 
without precision.  No delusional material was elicited, and 
there was no evidence of active hallucination.  He was 
oriented in the three spheres, and his memory was well 
preserved.  Retention recall was fairly good.  No suicidal 
rumination was detected.  His judgment seemed preserved, and 
he differentiated between right and wrong.  The VA physician 
did not consider him a risk.  Indeed, the VA physician 
considered him competent to handle VA funds.  The diagnosis 
was schizophrenia, undifferentiated type, with a global 
assessment of functioning score of 60.  

In August 1995, according to VA outpatient treatment records, 
he was feeling better with good response to his treatment.  

In February 1996, the veteran was feeling as always, but he 
was taking his medications with good response.  He was 
coherent, relevant, and logical, and he spoke in a medium 
tone.  He was cooperative and spontaneous.  The topic of 
concern was his poor tolerance to people, noises, and 
frustration.  His mood and affect were anxious.  He did not 
have delusions, illusions, or hallucinations.  He did not 
have homicidal or suicidal thoughts.  His intellectual 
capacities were adequate, while his judgment and insight were 
poor.  The assessment was that the veteran had a chronic 
mental disorder with good family support and good response to 
medication.  Indeed, in a different VA progress note from 
February 1996, the veteran reportedly was doing "much 
better" with his present medication.  

According to May 1996 VA progress notes, the veteran was 
under control at that time due to medication.  He reported 
feeling as always, that is, restless and irritable.  He 
reportedly had a poor tolerance for people and noises.  

In February 1997, the veteran underwent a VA mental disorders 
examination.  At that time, it was noted that he was not 
undergoing any current active psychiatric treatment.  On 
objective examination, the veteran was clean, overweight, and 
adequately dressed and groomed.  He was alert and oriented 
times three.  He was anxious, tense, and guarded.  He was 
also uncooperative, stating that he would answer the way he 
wanted to and that he would say what he wanted to.  His 
affect was constricted, but his attention and concentration 
were good.  His memory was fair, and his speech was coherent 
and clear.  He was not hallucinating, nor was he suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The examining psychiatrist considered 
the veteran competent to handle VA funds.  The diagnosis was 
chronic schizophrenia, undifferentiated type with paranoid 
features.  On the global assessment of functioning scale, the 
veteran's score was 70.  Notably, the United States Court of 
Appeals for Veterans Claims has noted that the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness," and that a 55-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994)).  Therefore, under the Court's description of the 
meaning of the GAF scale, the February 1997 GAF scale score, 
the veteran's GAF scale score at that time represented better 
than "moderate difficulty in . . . functioning."  

The veteran's wife testified at a hearing before the RO in 
January 1997.  The essence of that testimony was that the 
veteran's disability picture had not improved and that he was 
the same as before.  The veteran's wife did remark, however, 
that the veteran had improved his personal appearance at her 
insistence and that she had contributed to improvements in 
his "environment."  She also stated that the veteran did 
not have good relations with his neighbors and that he would 
shout and fight with her a lot.  The veteran's wife also 
controlled the veteran's medications and his schedule for 
taking the medications.  

The arguments presented at the January 1997 hearing tacitly 
appear to recognize that there has been an amelioration in 
the veteran's condition.  In arguing that his condition has 
been beneficially affected by an improvement in his 
environment, the veteran is nevertheless conceding that there 
has been a change in his disability as manifested by his 
symptoms.  

Indeed, the Board does find that the veteran has experienced 
improvement in his psychiatric disability and that this 
improvement is sufficient to warrant the reduction from a 100 
percent rating to a 70 percent rating within the parameters 
of the relevant diagnostic code criteria and the regulatory 
provisions regarding reduction of ratings.  In particular, 
the Board notes that the veteran's level of functioning was 
very poor and that he was marginally competent to handle VA 
funds in June 1992.  Moreover, in April 1991, the examining 
VA psychiatrist recommended that the veteran should be 
supervised in the handling of his funds.  However, subsequent 
examinations have found the veteran to be competent to handle 
VA funds, treatment records conclude that medications have 
improved his symptoms, and a February 1997 VA examination 
even assigned a score of 70 on the GAF scale.  In sum, 
standing alone, the more recent clinical evidence 
demonstrates symptoms that are more characteristic of the 
symptoms for a 70 percent rating than for a 100 percent 
rating.  Indeed, his symptoms do not represent total 
occupational and social impairment; while he reportedly yells 
at his wife and is verbally aggressive, his neighbors have 
also described his behavior and conversation as adequate.  
Nor does he have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of personal hygiene), 
disorientation due to time or place, memory loss for names of 
close relatives, occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9204 (criteria for 100 percent rating).  The 
recent clinical evidence also demonstrates sustained, 
material improvement in the veteran's service-connected 
schizophrenia, to the point where his GAF scale score was 70 
in February 1997 and to the point that he was medically 
deemed capable of handling VA funds.  

Accordingly, restoration of the 100 percent rating for 
service-connected schizophrenia is not warranted.


ORDER

Restoration of a 100 percent rating for service-connected 
schizophrenia is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

